Citation Nr: 0638567	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  00-24 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected anxiety disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1999 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in St. Petersburg, Florida (the RO).

Procedural History

The veteran served on active duty from October 1965 until 
March 1968.

In March 1968 the veteran filed a claim of entitlement to 
service connection for an anxiety disorder. In a July 1968 
rating service connection was granted; a 10 percent 
disability rating was assigned.  In a July 1976 rating 
decision, the veteran was granted an increased rating for 
anxiety disorder to the currently assigned 30 percent.

In February 1999, the RO received the veteran's claim of 
entitlement to an increased disability rating for his 
service-connected anxiety disorder.  The May 1999 rating 
decision denied the veteran's claim.  The veteran disagreed 
with the May 1999 rating decision and initiated this appeal. 
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in November 2000.

In September 2003 this case was remanded by the Board to the 
RO in order to provide the veteran with a Travel Board 
hearing, which he had requested in August 2003 
correspondence.

In a November 2003 the veteran filed a claim of entitlement 
to total disability based upon individual unemployability due 
to service-connected disabilities (TDIU). An April 2004 
rating decision denied the veteran's claim. The veteran 
disagreed with the April 2004 rating decision and initiated 
an appeal. The appeal was perfected by the timely submission 
of the veteran's substantive appeal in September 2004.

In February 2005, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans law Judge at 
the RO.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.

In May 2005, this case was remanded to the VA Appeals 
Management Center (AMC) for additional development.  That 
development has been completed.  In July 2006, the AMC issued 
a Supplemental Statement of the Case (SSOC) which continued 
to deny the veteran's claims.   The veteran's VA claims 
folder has been  returned to the Board for further appellate 
action.  

Issues not on appeal

In a May 2005 decision, the Board granted a 40 percent rating 
for the veteran's service-connected lumbosacral strain.  An 
increased rating for service-connected dermatitis was denied.  
Those issues have accordingly been resolved.  See 38 C.F.R. 
§ 20.1100 [finality of Board decisions]. 


FINDINGS OF FACT

1.  The veteran's psychiatric disability manifests as sleep 
disturbances, difficulty in personal relationships and 
hypervigilance without evidence of impairment of thought 
process or communication, cognition and judgment are intact.  
His most recent reported GAF score is 60.  

2.  The veteran has been granted service connection for a low 
back disability [rated 40 percent disabling], a skin 
condition [60 percent], diabetes mellitus [20 percent], 
a psychiatric disorder [30 percent], an ankle condition [10 
percent], boil residuals and scars zero percent].  The 
combined disability rating is 90 percent.  

3.  The medical and other evidence of record indicates that 
the veteran's service-connected disabilities, alone, render 
him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
veteran's service-connected psychiatric disorder have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2006).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his service-connected anxiety reaction, which is currently 
evaluated 30 percent disabling.  He is also seeking 
entitlement to TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence as to the two issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.   
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.                  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

With respect to the veteran's increased rating claim, review 
of the record reveals that the veteran was not provided 
complete notice of the VCAA prior to the initial adjudication 
of his claims, which was by rating decision in May 1999.  The 
Board is of course aware of the Court's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Since the VCAA was not 
enacted until November 2000, that is to say after the initial 
rating decision, furnishing the veteran with VCAA notice 
prior to the adjudication in May 1999 was clearly both a 
legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error. See VAOGCPREC 7-2004

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the increased rating issue on 
appeal.  Crucially, the RO informed the veteran of VA's duty 
to assist him in the development of his claims in a letter 
dated February 25, 2002.   That letter advised the veteran of 
the provisions relating to the VCAA.  Specifically, the 
veteran was advised in that letter that VA would obtain all 
evidence kept by the VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The letter specifically informed the veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  
 
Finally, the Board notes that the February 2002 letter 
specifically notified the veteran that he could submit or 
describe any additional evidence that may be relevant to his 
claim.  The letter specifically notified the veteran to 
provide or describe additional evidence and that if none 
existed, to advise VA in writing.  
This request complies with the "give us everything you've 
got" requirements of 38 C.F.R. § 3.159 (b), in that the 
veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

The veteran in this case seeks to entitlement to an increased 
rating and also entitlement to service connection.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Concerning the veteran's increased rating claim, in this 
case, elements (1), (2) and (3) [veteran status, current 
existence of a disability and relationship of such disability 
to the veteran's service] are not at issue.  

With respect to element (5), effective date, Notice has been 
provided as to element (4), degree of disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA.  Moreover, element (5), 
effective date, is rendered moot via the RO's denial of an 
increased rating.   In other words, any lack advisement as to 
that element is meaningless, because an increased disability 
rating was not assigned and thus there can be no effective 
date to assign.  As explained below, the Board is similarly 
denying the veteran's increased rating claim, so the matter 
of any potential effective date for an increased rating 
remains moot.      

Regarding the veteran's TDIU claim, the Board notes that the 
veteran did not receive VCAA notice specific to that claim.  
However, as the benefits sought on appeal are being granted 
in full, there is no prejudice to that veteran for the Board 
to proceed to the merits of the claim, and a remand in order 
to provide the veteran with notice would result in additional 
delay to no one's benefit.  The Board is confident that prior 
to assigning an effective date for TDIU, the agency of 
original jurisdiction will provide appropriate VCAAA notice 
per Dingess.    

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's current VA 
treatment records, Social Security Administration records and 
lay statements which were associated with his claims folder.   
The veteran was accorded VA mental status examinations in 
April 1999, March 2001, October 2003 and January 2006.   As 
directed in the Board's May 2005 remand, the veteran was also 
accorded a general medical examination in January 2006 in 
order to aid the Board in evaluating the veteran's 
unemployability.  

Regarding the Board's May 2005 remand, the AOJ has complied 
with the remand instructions to the extent possible under the 
circumstances.  Therefore, no further action is required to 
secure compliance.  Cf. Stegall v. West, 11 Vet. App. 268, 
271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran presented personal 
testimony before the undersigned at a Travel Board hearing in 
February 2005.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits

1.    Entitlement to increased disability rating for service-
connected anxiety disorder, currently evaluated as 30 percent 
disabling.

Pertinent law and regulations

Increased ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability. See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006). Separate diagnostic 
codes identify the various disabilities. See 38 C.F.R. Part 
4.

Schedular criteria

Generalized anxiety disorder is rated under the General 
Rating Formula for Mental Disorders, 38 C.F.R. § 4.130. The 
pertinent provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9400 (2006). 

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork). GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV for rating purposes].

Analysis

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9400[generalized anxiety 
disorder] (2006).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's VA treatment records indicate diagnoses of both 
generalized anxiety disorder and post-traumatic stress 
disorder (PTSD).  In any event, with the exception of eating 
disorders, all mental disorders including generalized anxiety 
disorder and PTSD are rated under the same criteria in the 
rating schedule. Therefore, rating under another diagnostic 
code would not produce a different result.  

Schedular rating

The veteran's disability is currently evaluated as 30 percent 
disabling.  As has been discussed in the law and regulations 
section above, in order to warrant the next higher 50 percent 
rating there must be evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  The 
evidence of record does not support a finding that the 
criteria for the assignment of a 50 percent disability rating 
have been met.  

During the course of this appeal, the veteran has been 
accorded four VA mental status examinations, in May 1999, 
March 2001, October 2003 and January 2006.  Additionally, 
outpatient medical treatment records have been obtained.  
These records, when evaluated as a whole, describe 
essentially stable symptomatology which is comprised mostly 
by complaints of sleep disturbance, an avoidance of crowds 
and difficulty in his relationships with his wife and 
children.  GAF scores obtained at May 1999, October 2003 and 
January 2006 examinations were 60.  A 55 result was recorded 
in March 2001.  

Moreover, the medical records indicate that although the 
veteran experiences anxiety in the form of hypervigilance and 
hyperarousal, those symptoms have been experienced without 
complaints of suicidal ideation, homicidal ideation, 
obsessional rituals, or delusions.  The records consistently 
described the veteran's judgment and insight as intact.  
There has been no finding in the records that the veteran 
exhibits circumstantial, circumlocutory, or stereotyped 
speech.  

Additionally, the January 2006 VA examination included an 
acknowledgement by the veteran that his mental health 
condition has been essentially stable since he was granted 
service connection in 1968.  The examiner further noted that 
the veteran's symptoms, particularly his anxiety symptoms, 
had improved somewhat due to a change in the veteran's 
medication.  Finally, the January 2006 VA examiner made a 
specific determination that the veteran's mental health 
disability did not interfere in the veteran's abilities to 
follow his activities of daily living.  The examiner further 
determined that the veteran's mental health symptoms 
presented only a mild to moderate social impairment and that 
his mental illness would not prevent the veteran from 
obtaining employment.  

In the October 2004 lay statement, the veteran's spouse 
asserted that the veteran was entitled to a 50 percent 
disability rating based upon "daily" panic attacks, his 
inability to remember directions and his limited 
interpersonal relationships.  
In considering these contentions, the Board notes that the 
medical evidence of record does not indicate the existence of 
panic attacks.  It is undisputed that the veteran suffers 
from some degree of anxiety, which is in fact consistent with 
the assignment of a 30 percent rating.  However, panic 
attacks were not mentioned in any of the four VA examination 
reports.  

The Board places relatively little weight of probative value 
on the report of the veteran's spouse.  A plain reading of 
her October 2004 statement shows that it is clearly intended 
to refute the September 2004 supplemental statement of the 
case on a point-by-point basis, and that it amounts to 
advocacy rather than an objective description of the 
veteran's symptoms.  The Board is also mindful of the fact 
that the veteran's spouse is not without interest in the 
financial outcome of this appeal.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]. 

Thus, a preponderance of the evidence of record does not 
support a finding of panic attacks more than once a week as 
noted in the rating criteria for the 50 percent disability 
rating.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].   

Further, concerning the contentions regarding the veteran's 
inability to remember directions, like anxiety such is 
covered in the criteria for the assignment of the current 30 
percent rating.  

Finally, with respect to the veteran's inability to pursue 
social relationships, the VA treatment records, specifically 
a July 2004 treatment record indicates that the veteran's 
principal problem in maintaining positive relationships is 
his non-service connected alcohol abuse.  Specifically, in 
the treatment record, it is noted that the veteran's non-
service connected alcohol abuse isolates him from his family.  
The therapist further suggested to the veteran that he 
consider his family's wants or needs before using alcohol as 
a recreational device.  The record indicated that the veteran 
did not feel the need to change his alcohol use.  The Board 
finds that this evidence outweighs the spouse's self-serving 
statement to the contrary.    

Moreover, and crucially, with regard to the veteran's social 
functioning, the evidence of record clearly shows that the 
veteran has been able to maintain a marriage for over twenty 
years.  Further, he participates in the raising of the two 
children who remain in the home, going so far as per the 
March 2004 VA back examination, to accompany them to 
extracurricular sporting events.  Additionally, the veteran's 
VA treatment records show that he has developed and 
maintained social bonds with his treatment group.  Finally, 
the veteran's spouse acknowledges that the veteran attends 
financial seminars and other public meetings.  

Therefore, although the veteran endorses avoidance of crowds 
and certain anger problems, the overwhelming evidence of 
record indicates that he has maintained social interaction 
capability.  As noted above, the veteran's social impairment 
was deemed mild to moderate by the January 2006 examiner.  
Such an impairment is more indicative of the currently 
assigned 30 percent than of the higher 50 percent disability 
rating.      

Turning to the veteran's GAF score, as noted above the 
veteran's representative has focused on the GAF score of 60.  
The Board acknowledges that all of the veteran's scores in 
the appeal period fall in the range of 51 to 60 and reflect 
moderate symptoms including difficulty in social functioning  
(e.g., few friends).  The Board notes that the veteran has 
consistently characterized himself as having few friends.  
However, as described in detail above, the veteran is far 
from socially isolated.  He has continued to enjoy stable 
family relationships, albeit limited by his non-service 
connected alcohol abuse, throughout the course of his appeal.  

With respect to inability to establish effective work 
relationships, the Board notes that the veteran is not 
employed.  However, the January 2006 VA medical examination 
specifically concluded that the veteran's mental health 
symptoms would not preclude employment.  

The picture that emerges from a review of the evidence of 
record as a whole is that of an individual with intact 
judgment and abstract thinking who, outside of his 
alcoholism, deals well with others.

In fact, according to the evidence of record the veteran's 
major complaint is sleep disturbance.  Chronic sleep 
impairment is a symptom which comports with the currently 
assigned 30 percent disability rating, not a higher rating.  

Therefore, although the veteran exhibits some feelings of 
anxiety and has some difficulty sleeping, these symptoms fall 
squarely within the criteria for a 30 percent rating, which 
is currently assigned.   A preponderance of the competent and 
probative evidence of record does not indicate that symptoms 
attributable to the service-connected psychiatric disability 
are of such severity as to warrant a 50 percent disability 
rating.  Indeed, virtually none of the pathology referred to 
in the criteria for a 50 percent rating appears to be 
present.

The Board has also considered the criteria for the even 
higher 70 and 100 percent ratings.  It is clear from the 
above discussion that such are not met.    

Therefore, for the reasons and bases set out above the Board 
has found that the veteran's symptoms do not more closely 
correspond to a higher disability rating than the currently 
assigned 30 percent.  

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the July 2006 SSOC the agency of original jurisdiction 
determined that an extraschedular rating was not warranted as 
to the veteran's psychiatric condition.  The Board will 
therefore address the possibility of the assignment of an 
extraschedular rating.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the service-connected psychiatric disability.  Indeed, it 
does not appear that the veteran has ever been hospitalized 
for his service-connected psychiatric disability.    

With respect to marked interference with employment, as will 
be explained below, the veteran's claim of entitlement to 
TDIU is being granted and the veteran is, in fact, 
unemployable.  However, the veteran's unemployability is not 
a by-product of any marked interference in employment or 
unusual disability picture represented by the psychiatric 
disability alone.  Specifically, in the January 2006 VA 
mental status examination, it was determined that the 
veteran's psychiatric condition did not render him unable to 
work.  During other medical examinations, specifically a 
March 2004 skin examination and March 2004 back examination 
the veteran specifically indicated that his skin and back 
conditions, not his psychiatric condition, had caused him his 
employment difficulties.  

A review of the medical evidence of record creates a no basis 
for finding that the psychiatric disability caused marked 
interference with employment, over and above that 
contemplated in the 30 percent rating which is now assigned.  
As discussed in detail above, the veteran retains cognitive 
function and appropriate communication and can support 
interpersonal relationships.  The objective evidence of 
record clearly shows that although the veteran would 
experience difficulty in an employment setting due to his 
psychiatric condition, it is his physical conditions of his 
back and skin (rated 40 and 60 percent disabling, 
respectively), not his psychiatric condition which have led 
to his marked interference with employment.   
The impact to his productivity due to his psychiatric 
symptoms have been considered in assigning the 30 percent 
schedular rating now in effect.   
See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
veteran's service-connected psychiatric disability presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006).  
Therefore, referral of this case to appropriate VA officials 
for consideration of the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

2.  Entitlement to TDIU.

Pertinent Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2006).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2006).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2006).
The Court noted the following standard announced by the 
United States Circuit Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

        It is clear that the claimant need not be a total 
'basket case' before 
the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical 
ability to engage in substantial gainful employment is 
not a sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within the 
physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.         38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.
Factual background

The veteran has been granted service connection of atopic 
dermatitis, currently evaluated as 60 percent disabling; low 
back strain, currently evaluated as 40 percent disabling; the 
psychiatric disability discussed above, currently evaluated 
as 
30 percent disabling; diabetes mellitus, currently evaluated 
as 20 percent disabling; a left ankle condition, currently 
evaluated as 10 percent disabling and laceration scar of the 
right leg and residuals of boils, both noncompensably 
evaluated.  The combined disability evaluation is 90 percent.  

In addition to his service-connected disabilities, the 
evidence of record also shows that the veteran suffers from a 
variety of non-service connected conditions, which include a 
cervical spine condition, heart disease, hypertension, an eye 
condition, periodontal disease and alcohol abuse.  

In his November 2003 claim of entitlement to TDIU, the 
veteran indicated that he had last worked in 1994, as a 
custodian.  Prior to that he reported approximately 18 years 
work in water treatment.

At his February 2005 hearing the veteran testified that he is 
unemployed and unable to pursue any occupation due to his 
service-connected back, psychological and skin disabilities.       
 
Analysis

As noted above, the veteran's combined disability rating is 
90 percent.  The Board notes that since the veteran's 
service-connected disabilities include one 60 percent 
disability(skin) and one 40 percent disability (back), that 
is to say multiple service-connected disabilities with at 
least one disability rated in excess of 40 percent, his 
service-connected disabilities meet the schedular criteria 
for consideration of TDIU purposes.  See 38 C.F.R. § 4.16(a) 
(2006) see also 38 C.F.R. §§ 4.25, Table I (2006).  

The Board notes initially that there is no question from a 
review of the medical evidence of record that the veteran is 
incapable of sustaining substantially gainful employment when 
all of his disabilities, both service connected and non 
service connected, are considered.  The question that remains 
to be answered is whether his service-connected disabilities, 
alone, can support such a finding.  

The Board acknowledges that this case presents a complicated 
picture with respect to employability, since although the 
veteran has significant service-connected disabilities, he 
also has significant non service-connected disabilities, 
which may not be considered with respect to TDIU.  The Board 
believes that no amount of additional evidence is likely to 
result in a perfectly clear picture.  However, the record 
contains competent medical evidence that supports the 
veteran's basic contention that he cannot work due to his 
service-connected disabilities, without regard for the impact 
of the non service-connected conditions.  

As was noted above, the veteran has contended that his 
service-connected skin, back and psychiatric disabilities 
preclude employment.  A January 2006 medical report indicates 
that the veteran's diabetes was well controlled, and his 
other service-connected conditions were not discussed.  While 
not necessarily downplaying the role of the other service-
connected disabilities in the overall disability picture, the 
Board will focus on the three disabilities referred to by the 
veteran and described in the medical reports. 

Of record is the report of a March 2004 VA skin examination.  
According to the VA examiner, the veteran's service-connected 
condition requires bi-weekly treatments;  the skin changes 
are clearly visible to others and involve approximately 30 
percent of the veteran's skin.  In the examiner's opinion, 
the skin condition would preclude employment in food service 
or in a field requiring public interaction.  

In connection with a March 2004 VA orthopedic examination, it 
was noted that the veteran's service-connected back condition 
limits his ability to engage in heavy lifting or remain in a 
sedentary position.  Treatment for his back condition 
includes use of a TENS unit and prescription pain killers.  
The examiner opined that the veteran might be able to follow 
driving-related employment such as a taxi-driver.  
However, a VA treatment note from August 2004 specifically 
states that the veteran should not operate heavy machinery or 
drive while using his medication.  

In the January 2006 medical opinion, a physician indicated 
that the veteran suffered from several barriers to 
employment: his back condition would preclude any position 
which required prolonged sitting or standing; his dermatitis 
condition covered between 20 and 30 percent of the veteran's 
skin; and his psychological condition would result in reduced 
reliability and productivity.  

In short, although it appears that with respect to each of 
the major disabilities, there was given a glimmer of hope 
that the veteran could engage in some occupation.  However, 
taken together, the three disabilities preclude virtually any 
type of employment potentially open to the veteran.  The 
medical evidence shows that the veteran's service-connected 
skin disability precludes work with the public or in food 
service.  The veteran's service-connected back disability as 
per the January 2006 VA examination precludes or work 
involving heavy lifting.  The only potential employment the 
March 2004 examiner was able to suggest given the veteran's 
back disability was as a driver.  However, this suggested 
option is not viable, since the VA treatment records indicate 
that driving is not recommended due to side effects of the 
veteran's medication.  

In addition to the numerous barriers to the veteran's 
activities due to the service-connected back and skin 
disabilities, the Board further notes that the veteran 
requires the set aside of significant amounts of time in 
order to pursue treatment of his various service-connected 
conditions.  His skin condition requires the veteran to 
report for twice-weekly treatments, and his psychiatric 
condition requires the veteran to report for weekly treatment 
as well.  

The picture which emerges from the totality of the medical 
evidence is that veteran's various limitations each preclude 
certain classes of employment and certain employment 
activities.  Crucially, the interaction of all of his 
service-connected disabilities and the various limitations 
represented by each result in preventing the veteran from 
following substantially gainful employment.  The Board's 
conclusion is supported by the opinion of the January 2006 
examiner, who said virtually the same thing.   
   
In short, the Board has carefully weighed the evidence of 
record and finds that the evidence is at least in equipoise 
as to this issue.  Accordingly, the Board concludes that a 
grant of TDIU is warranted under 38 C.F.R. § 4.16(a).


Additional comment

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  In this case for obvious reasons only 
the schedular basis need be considered.


ORDER

Entitlement to an increased disability rating for service-
connected anxiety disorder is denied.  

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities is granted.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


